Citation Nr: 1705535	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a throat disability, with gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.  

3.  Entitlement to a grant of a total disability rating based on individual unemployability (TDIU) for the period from January 5, 2009 to May 22, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to July 1971.  

These claims come to the Board of Veterans Appeals (Board) from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in November 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in January 2015, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  




FINDINGS OF FACT

1.  The Veteran does not have a cervical spine disability that manifested in service or arthritis that manifested to a degree of 10 percent or more within one year thereafter or that is causally or etiologically related to service.  

2.  The Veteran does not have a cervical spine disability that is proximately due to or aggravated by a service-connected disability.  

3.  The Veteran's throat disability and GERD did not onset in service and is not due to his service.  

4.  The competent credible evidence of record is at least in equipoise as to whether the Veteran's service connected disabilities prevented him from securing and following substantially gainful employment from January 5, 2009 to May 22, 2010.  

CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in service, nor may arthritis be presumed to have been incurred therein, and such disability is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).  

2.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2016).  

3.  The criteria for a grant of TDIU from January 5, 2009 to May 22, 2010 have not been met.  38 U.S.C.A. § 5101, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must consider all relevant evidence but need not discuss each individual evidentiary item).
  
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.
  
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. At 439.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Cervical Spine Disability 

The Veteran asserts entitlement to service connection for a cervical spine disability.  Specifically, the Veteran claims that an evaluation of his throat sometime between December 1970 and January 1971 caused his current cervical spine disability.  After a careful of the evidence Board finds that service connection for a cervical spine disability is not warranted.  

The Veteran has been diagnosed with degenerative arthritis of the spine.  As such, the first element of service connection has been met.  However, the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

A review of the Veteran's service treatment notes reveals that he was clinically evaluated as normal upon separation.  See July 1971 Report of Medical History.  After service discharge there were no complaints of neck pain or a cervical disability until October 2007.  At that time the Veteran reported a sudden onset of neck pain.  He underwent x-rays of the spine, which noted degenerative joint disease of the cervical spine.  

In August 2015, the Veteran underwent a VA examination to determine the etiology of his disability.  After reviewing the Veteran's medical and service records and examining the Veteran the VA examiner determined that his current cervical spine disability is not etiologically related to his active military service.  Specifically, the examiner stated that it was less likely than not that the Veteran's disability was related to his active service or is caused by or aggravated by his depressive mood disorder or his anterior chest wall contusion residuals with right anterior chest and back pain.  The rationale that the examiner provided is based upon the lack of treatment or complaint of a cervical spine injury in service.  Further, the examiner stated that he was unaware neither of any general medical consensus nor of any medical literature that would provide scientific evidence to support current cervical spine condition that was reported on x-ray in August 2015 that is related to and/or progressed or increased in severity due to the Veteran's service-connected disabilities.  

Therefore, there is in sufficient evidence to support service connection on a direct or secondary basis.  The Veteran did not have any complaints or treatment for neck pain or a cervical spine disability in service.  A Report of Medical Examination from July 1971 evaluated the Veteran as clinically normal to include an evaluation of the spine.  A review of the Veteran's post service medical records does not reveal any treatment or complaints until October 2007.  This is more than 36 years after the Veteran's discharge from service.  Additionally, there is no lay or medical evidence of complaints or treatment for neck pain or a cervical spine disability within one year from service discharge.  As, such the remaining elements of service connection on a direct basis have not been met.  

The Veteran provided statements that he believes his cervical spine disability is related to his service-connected depressive mood disorder or his anterior chest wall contusion residuals with right anterior chest and back pain disability.  However, there is no evidence for record linking his cervical spine disability to any of his service connected disabilities.  

The only evidence of record that links the Veteran's currently diagnosed cervical spine disability to his service connected depressive mood or his anterior chest wall contusion is the Veteran's own statements, to include his hearing statements.  While lay person are, in some cases, competent to provide such opinions regarding etiology, the Board finds that the opinion of the VA examiner is more probative.  Specifically, the VA examiner has experience, education, and training that the Veteran is not shown to have.  As such, that opinion, which is both competent and adequate, is given more probative weight.  

Thus, the Board finds that the evidence against the Veteran's claim warrants more weight than the evidence that weighs in its favor.  As such, service connection is denied.  The preponderance of the evidence is against the Veteran's claim, and as such, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Throat Disability 

The Veteran asserts entitlement to service connection for a throat disability.  Specifically, the Veteran claims that his throat disorder and GERD are a residual of his anterior chest wall contusion residuals with right anterior chest and back pain or his depressive mood disorder.  

A review of the Veteran's service medical records does not reveal a complaint or treatment for a throat disability or GERD in-service.  Post service medical records do not show complaints or treatment for a throat disability or GERD until 2009.  The Veteran had a barium swallow test in March 2009, which confirmed GERD without evidence of reflux esophagitis.  The Veteran was prescribed Nexium to treat his symptoms.  As such, the Veteran meets the first element of service connection.  

The Veteran underwent a VA examination in August 2015 to determine the etiology of his condition.  At the time of the Veteran's examination, it was noted that he had no signs or symptoms of a throat condition or GERD.  It was noted that he continues to take medication, but there were no signs or symptoms of an esophageal condition shown.  There was no esophageal stricture, spasm or esophagus, or any acquired diverticulum of the esophagus.  After completing the examination, it was opined that Veteran's throat disability with GERD was less likely than not related to his active military service.  It was noted by the examiner that the Veteran did not have any complaints or treatment for a throat condition or GERD during service.  Further, the examiner noted that because the Veteran's GERD was not diagnosed for more than 36 after discharge, this was also evidence against an etiological relation to service.  

Additionally, the examiner took into consideration whether or not the Veteran's GERD was secondary to any of the Veteran's service-connected disabilities, and it was determined that it was less likely than not proximately due to or aggravated by any of his service connected disabilities.  The examiner based the opinion on the fact there was neither general medical consensus nor any medical literature that would provide scientific evidence to support an opinion that GERD is caused by or a result of a depressive mood disorder or an anterior wall chest contusion residual disability.  

The Veteran contends that his throat disability and GERD are related to his service, to include as caused by or aggravated by his service-connected depressive mood disorder or anterior chest wall contusion residuals with right anterior chest and back pain.  However, the Board finds his opinion to have little probative weight and there is no additional evidence of record to support the Veteran's opinion.  The etiology of GERD is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  See Kahana, 24 Vet. App. At 438; see also Colantonio, 606 F.3d at 1382.  There is no competent medical opinion evidence suggesting a connection between the Veteran's service and his GERD.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for a throat disorder and GERD, the benefit of the doubt doctrine does not apply, and the claim must be denied. 

TDIU 

The Veteran seeks a grant of service connection for TDIU for the period January 5, 2009 to May 22, 2010.  On May 22, 2010, the Veteran was granted a 100 percent rating for his service-connected disability of depressive mood disorder.  Prior to that date, the Veteran had a schedular rating of 70 percent disabling, to include a 70 percent rating for depressive mood disorder and a 10 percent rating for an anterior chest wall disability.  The Veteran asserts entitlement to a TDIU for the period prior to May 22, 2010 on a schedular basis.  

A total disability rating is authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be ratable at 60 percent or more.  Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16 (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16.

The Board finds the Veteran did not met the schedular criteria for the period from January 5, 2009 to May 22, 2010 because he was employed during this time period.  In February 2008, the Veteran filed a claim for an increased rating for his service-connected depressive disorder.  His claim was denied in August 2008 and his previous 30 percent rating was continued.  In April 2010, the Veteran filed a claim for increased rating for his depressive mood disorder.  Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board has considered whether remand or referral for consideration of a TDIU for this period is warranted.  In this regard, the record reflects that the Veteran was employed at Terminex as a termite inspector during the previous year.  Prior to that the Veteran worked for the Post Office up until 2007 for thirty years.  See May 22, 2010 VA Mental Health Examination.  The Veteran did not file a formal application for TDIU until November 26, 2010.  Therefore, remand for consideration for TDIU under Rice is not warranted in this case, and a granted of a schedular based TDIU for the period of January 5, 2009 to May 22, 2010 is denied.  

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).   

The Veteran was provided VA examinations in August 2015, which are adequate for the purposes of determining service connection as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an October 2016 supplemental statement of the case.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Entitlement to service connection for a cervical order is denied. 

Entitlement to service connection for a throat disorder, to include GERD is denied. 

Entitlement to a total disability rating based on individual unemployability for the period of January 5, 2009 to May 22, 2010 is denied.  



____________________________________________
D.C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


